DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Grubb, Registration Number 48,672 on 9/21/2021.

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1.-20.	(Cancelled)	

21.	(Currently Amended) An apparatus comprising:
a memory to store a first application package; and
a processor configured to:
receive a request for installing a second application package,
compare a first identifier indicative of the first application package and a second identifier indicative of the second application package,

based at least in part on the first signing key corresponding to the second signing key, update the first application package with the second application package, and grant one or more permissions set in the second application package based at least in part on the second signing key,
based at least in part on the first signing key not corresponding to the second signing key, obtain from the second application package, history information including one or more additional signing keys associated with the second signing key, and
based at least in part on the first signing key corresponding to an additional signing key of the one or more additional signing keys in the package based at least in part on the 

22.	(Previously Presented) The apparatus of claim 21, 
wherein the first application package stored in the memory is a valid version, 
and 
wherein the processor is further configured to:


23.	(Currently Amended) The apparatus of claim 21, wherein, based on the first signing key is the same as the second signing key, the processor is further configured to replace a portion of the second application package.

24.	(Currently Amended) The apparatus of claim 21, wherein, based on the first signing key being capable of being authenticated by the 

25.	(Currently Amended) The apparatus of claim 21, wherein, based on the first signing key being included in the 

26.	(Currently Amended) The apparatus of claim 21, wherein, based on the first signing key being not included in the 

27.	(Previously Presented) The apparatus of claim 21, wherein the processor is further configured to set an allowable permission to the second application package based on a permission information corresponding to the second application package.

28.	(Previously Presented) The apparatus of claim 21, wherein, based on a package name of the first application package being the same as a package name of the second application package, the processor is further configured to change an application package name of the first application package to an application package name of the second application package.

29.	(Currently Amended) A method for application management of an apparatus, the method comprising:
receiving a request for installing a second application package;
comparing a first identifier indicative of a first application package and a second identifier indicative of the second application package;
based at least in part on the first identifier corresponding to the second identifier, comparing a first signing key used to sign the first application package and a second signing key used to sign the second application package;
based at least in part on the first signing key corresponding to the second signing key, updating the first application package with the second application package, and granting one or 
based at least in part on the first signing key not corresponding to the second signing key, obtaining from the second application package, history information including one or more additional signing keys associated with the second signing key; and
based at least in part on the first signing key corresponding to an additional signing key of the one or more additional signing keys in the package based at least in part on the 

30.	(Currently Amended) The method of claim 29, 
wherein the first application package 
wherein the method further comprises, based at least in part on the first signing key corresponding to the additional signing key, authenticating the second application package as another valid version of the first application package.

31.	(Currently Amended) The method of claim 29, further comprising: 
based on the first signing key is the same as the second signing key, replacing a portion of the second application package.

32.	(Currently Amended) The method of claim 29, further comprising: 


33.	(Currently Amended) The method of claim 29, further comprising: 
based on the first signing key being included in the 

34.	(Currently Amended) The method of claim 29, further comprising: 
based on the first signing key being not included in the 

35.	(Previously Presented) The method of claim 29, further comprising:
setting an allowable permission to the second application package based on a permission information corresponding to the second application package.

36.	(Previously Presented) The method of claim 29, further comprising: 
based on a package name of the first application package being the same as a package name of the second application package, changing an application package name of the first application package to an application package name of the second application package.

37.	(Currently Amended) A non-transitory computer-readable recording medium having recorded thereon instructions having recorded thereon at least one program comprising commands, which when executed by a computer, performs a method comprising:
receiving a request for installing a second application package;
comparing a first identifier indicative of a first application package and a second identifier indicative of the second application package;
based at least in part on the first identifier corresponding to the second identifier, comparing a first signing key used to sign the first application package and a second signing key used to sign the second application package;
based at least in part on the first signing key corresponding to the second signing key, updating the first application package with the second application package, and granting one or more permissions set in the second application package based at least in part on the second signing key;
based at least in part on the first signing key not corresponding to the second signing key, obtaining from the second application package, history information including one or more additional signing keys associated with the second signing key; and
based at least in part on the first signing key corresponding to an additional signing key of the one or more additional signing keys in the package based at least in part on the 


wherein the first application package 
wherein the method further comprises, based at least in part on the first signing key corresponding to the additional signing key, authenticating the second application package as another valid version of the first application package.
--End--


Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations based at least in part on the first identifier corresponding to the second identifier, comparing a first signing key used to sign the first application package and a second signing key used to sign the second application package, based at least in part on the first signing key corresponding to the second signing key, updating the first application package with the second application package, and granting one or more permissions set in the second application package based at least in part on the second signing key, based at least in part on the first signing key not corresponding to the second signing key, obtaining from the second application package, history information including one or more additional signing keys associated with the second signing key, and based at least in part on the first signing key corresponding to an additional signing key of the one or more additional signing keys in the history information, updating the first application package with the second application package, and granting one or more permissions set in the second which is not found in the prior art of record. 


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al, Tagliabue, and Summerer all teach updating/upgrading applications with associated keys, but none of them specifically teach receiving a request for installing a second application package, comparing a first identifier indicative of the a first application package and a second identifier indicative of the second application package, based at least in part on the first identifier corresponding to the second identifier, comparing a first signing key used to sign the first application package and a second signing key used to sign the second application package, based at least in part on the first signing key corresponding to the second signing key, updating the first application package with the second application package, and granting one or more permissions set in the second application package based at least in part on the second signing key or receiving a request for installing a second application package, comparing a first identifier indicative of the a first application package and a second identifier indicative of the second application package, based at least in part on the first identifier corresponding to the second identifier, comparing a first signing key used to sign the first application package and a second signing key used to sign the second application package, based at least in part on the first signing key not corresponding to the second signing key, obtaining from the second application package, history information including one or more additional signing keys associated with the second .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/CHENECA SMITH/
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192